Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered.   Applicant has argued   With respect to claim 4 and  the Savas reference,  that Savas is directed to forming leak-free coatings on polymeric or other surfaces that provide optical functions  and that the thickness range for the barrier layer is outside the ranges in claim 4, and that Applicant disagrees with the reasoning the disclosure of “top 2 nm to 20 nm” was a disclosure of twenty times of the at least one organic layer and that Savas is not disclosing a comparison to the thickness of a different organic layer.  This argument is respectfully found to be not persuasive because  it is expected that a deposited monolayer would be about 1 Angstrom thick.   Engl et al (US 2013/0313604 A1), para. 0024)  and Cok (US 2008/0157664 A1), para. 0013), each support that a deposited monolayer is expected to be about 1 Angstrom thick, although not relied upon in a rejection.  Applicant has also pointed out that Hack was not explicitly cited against any limitation of claim 14, however, claim 14 has been canceled.  With respect to claims 15-16, the Hack reference was inadvertently included. Applicant has amended the claims to include  the thickness ranges of the inorganic and organic encapsulation layers, each of the inorganic layers has a thickness of about 100 A to about 100 Angstroms to about 300 Angstroms, and the at least one organic layer has a thickness of from about 500 Angstroms to about 2000 Angstroms.    Applicant has argued for example that the references relied upon in the last Office Action each do not disclose the recited thickness ranges.  New grounds of rejection are made.  
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”) and of George et al (US 2010/0178481 A1)(“George”).
Kim discloses a display (Abstract ), including 
A substrate 100 (para. 0045 and Fig. 3)
A display portion including pixels on the substrate, as Kim discloses an emitting element array 150 (para. 0045) , and Kim also discloses in the background section that display portions include pixels (para. 0012)
An encapsulation portion covers 200  the display portion (para. 0047) and includes a plurality of inorganic layers and an organic layer (para. 0054 and Fig. 4), including first inorganic film 201, first organic film 202, and second inorganic film 203, and second organic film 204 (para. 0054) 
An end of the encapsulation includes a multi layered portion that extends toward the central portion of the substrate, the layers are alternately stacked, as shown in a combination of Fig. 4 and Fig. 5, which Fig. 5 shows as edge region, which when combined with Fig. 4 shown the encapsulation layers extend into the edge region.

Kim is silent with respect to a plasma polymer.  Kim does not explicitly state a tip portion and Kim is silent with respect to the recited thickness ranges of each of the inorganic and organic layers.
Hack, in the same field of endeavor of encapsulation for OLEDs, including by PECVD  (para. 0086), discloses composite film deposition by PECVD (para. 0035).  Hack also discloses that the organic coatings may be deposited by plasma CVD (para. 0094), which is a disclosure of plasma polymer, in order to obtain the benefit of lower deposition temperatures (para. 0094).
Lee ‘655, in the same field of endeavor of encapsulation of organic light emitting display (Abstract), discloses alternately stacked inorganic and organic insulation layers (par. 0056 and 0069 and Fig. 1C), in which the number of layers may be changed (para. 0070-0071 and Fig. 1C), and in which the thickness of each element is not necessarily limited to that shown in the drawings (para. 0034), and the layers are made thin in order to obtain benefit to performance, such as viewing angle  (para. 0071). 
George, in the same field of endeavor of coatings for flexible substrates (Abstract), discloses alternating layers of inorganic and organic layers (para. 0008) in which the inorganic layers are 5 to 50 nm thick (para. 0008) which overlaps the recited range of about 100 Angstroms to 300 Angstroms and the organic layers are 50 nm thick (para. 0015) which overlaps the recited range of about 500 to about 2000 Angstroms, therefore the recited ranges are obvious (MPEP 2144.05 (I) Obviousness of similar or overlapping ranges).  George discloses the benefit of the adhesion of the inorganic layers with the organic layers is improved and the layers can be made very thin (para. 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plasma polymer deposition disclosed by Hack with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee ‘655 with the device disclosed by Kim in order to obtain benefit to performance as disclosed by Lee ‘655.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the thickness ranges disclosed by George in  forming the inorganic and organic layers disclosed by Kim within the recited ranges in order to obtain the benefits disclosed by George.
Re claim 3:  The combination of Kim and Lee ‘655 and Hack and George discloses the encapsulation layer including inorganic layer at least thirty time the thickness of each of each inorganic layer, as Hack discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), which is a disclosure that the individual layers, which are monolayers, can result in a layer at least thirty times as thick as the individual layer, as it is within the ordinary skill in the art to form a layer by repeating the individual layer deposition by ALD thirty times.
Re claim 5:  The combination of Kim, Lee ‘655, and Hack and Georgediscloses insulation layer of SiO2, as Hack discloses the deposition of SiO2 as the insulation layer (para. 0092).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used SiO2 as the insulation layer in the device disclosed by Kim because Hack discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 6:  The combination of Kim, Lee ‘655, and Hack and George discloses the tip including only insulation material, as Lee discloses in Fig. 1c only insulation material 155a, 153a, and 151a in the 
Re claim 7:  The combination of Kim and Lee and Hack  and Georgediscloses the encapsulation layer including inorganic layer at least thirty time the thickness of each of each organic layer, as Hack discloses an ALD layer of the organic layer alternating with an ALD layer of the inorganic layer alternatingly repeated (para. 0086 and 0095), which is a disclosure that the individual layers, which are monolayers, can result in a layer at least thirty times as thick as the individual layer, as it is within the ordinary skill in the art to form a layer by repeating the individual layer deposition by ALD thirty times.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”) and of George et al (US 2010/0178481 A1)(“George”)  as applied to claim 1 above, and further in view of Lee et al (US 2015/0380685 A1)(“Lee ‘685”).
Kim in view of Lee ‘655 and of  Hack and of Lee ‘655 and George discloses the limitations of claim 1 as stated above.  Kim in view of Lee ‘655  and of Hackis and George  silent with respect to the recited compounds.
Lee ‘685, in the same field of endeavor of display devices (Abstract), discloses HMDSO encapsulation (para. 0105 and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Lee ‘685 with the device disclosed by Kim in view of Lee and of Hack and George because Lee ‘685 discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”) and of George et al (US 2010/0178481 A1)(“George”)  as applied to claim 1 above, and further in view of Savas et al (US 2013/0334511 A1)(“Savas”).
Kim in view of Lee ‘655 and of Hack and George discloses the limitations of claim 1 as stated above.  Kim in view of Lee ‘655 and of Hack and George is silent with respect to the recited thickness range of the inorganic and organic layers.  
Savas, in the same field of endeavor of barrier coatings for OLED (Abstract), discloses HMDSO barriers (0124) and a thickness range of coating of OLED , discloses barrier layer which may be organic formed with HMDSO precursor (para. 0146).  Savas also discloses that for organic or polymeric barrier layers the thickness may be 2 to 20 nm (para. 0136) , which is considered a disclosure of twenty times of the at least one organic layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Savas with the device disclosed by Kim in view of Lee ‘655 and Hack and George,  as in combination with  Hack which  discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), in the case in which each layer is a monolayer, the organic layer disclosed by Savas is at least twenty times thicker than the each of the inorganic and each of the organic layers.




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US      as applied to claim 7 above, and further in view of Law et al (US 2018/0130975 A1)(“Law”).
Kim in view of Lee ‘655 and of Hack and George disclose the limitations of claim 7 as stated above.  Kim in view of Lee ‘655 and of Hack and George is silent with respect to an inorganic layer between the inorganic encapsulation and the hybrid encapsulation.
Law, in the same field of endeavor of encapsulation of OLED (Abstract), discloses a further top inorganic layer 230 over the and organic buffer  layers and inorganic layers shown in Fig. 5 (para. 0023-0025).  Law also discloses the buffer layers are organic (para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the inorganic layer disclosed by Law with the device disclosed by Kim in view of Lee ‘655 and Hack and George  in order to obtain the benefit of further protection layer.


Claims 9 -11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”)  in view of Ozawa et al (US 2004/0253828 A1)(“Ozawa”) and of Law et al (US 2018/0130975 A1)(“Law”) and of  Ishida et al (US 2018/0183006 A1)(“Ishida”).
 Kim discloses a method of forming a display including 
Forming a display portion 210 on a substrate 100 (Fig. 4 and para. 0054)
Forming an encapsulation portion which covers the display portion (para. 0054)
Including forming a plurality of inorganic layers using a first source gas (para. 0055-0056)
Forming an organic layer on the substrate ( para. 0056-0057).

Ozawa, in the same field of endeavor or forming insulation films on semiconductor devices (Abstract), discloses silane as a compound (para. 0158) for forming oxide films (para. 0157-0158).
Law, in the same field of endeavor of encapsulation of OLED (Abstract), discloses a further top inorganic layer 230 over the and organic buffer  layers and inorganic layers shown in Fig. 5 (para. 0023-0025).  Law also discloses the buffer layers are organic (para. 0007).  Law also discloses using a compound such as HMDSO (para. 0025).
Ishida, in the same field of endeavor of atomic layer deposition of encapsulation layers of organic electroluminescent which include an organic encapsulant between two inorganic layers in the device (Abstract ), discloses in Fig .14 the first inorganic layer 14a and the organic layer 14c have the same width and the inorganic layer 14a and the organic layer 14c are formed using the same mask (para. 0144).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the source compound disclosed by Ozawa with the method disclosed by Kim because Ozawa discloses a compound of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the source compound disclosed by Law with the method disclosed by Kim because Ozawa discloses a compound of art recognized suitability for an intended purpose (MPEP 2144.07).

Re claim 10:  The combination of Kim and Ozawa and Law and Ishida discloses silane, as Ozawa discloses silane, as stated above in the rejection of claim 9.
Re claim 11:  The combination of Kim, and Ozawa and Law  and Ishida discloses HMDSO, as Law discloses HMDSO, as stated above in the rejection of claim 9 above.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”)  in view of Ozawa et al (US 2004/0253828 A1)(“Ozawa”) and of Law et al (US 2018/0130975 A1)(“Law”)   and  Ishida et al (US 2018/0183006 A1)(“Ishida”) as applied to claim 9 and of Ishida et al (US 2018/0183006 A1)(“Ishida”) above, and further in view of  Hack et al (US 2019/0305224 A1)(“Hack”).
Kim in view of Lee ‘655 and of Ozawa and of Law and of Ishida discloses the limitations of claim 9 as stated above.  Lee ‘655 also  discloses alternately stacked inorganic and organic insulation layers (par. 0056 and 0069 and Fig. 1C), in which the number of layers may be changed (para. 0070-0071 and Fig. 1C), and in which the thickness of each element is not necessarily limited to that shown in the drawings (para. 0034), and the layers are made thin in order to obtain benefit to performance, such as viewing angle  (para. 0071).   Kim in view of Lee ‘655 and of Ozawa and of Law  and of Ishidais silent with respect to sequentially forming the inorganic layers and forming an organic layer alternately.
Hack, in the same field of endeavor of encapsulation for OLEDs, including by PECVD  (para. 0086), discloses composite film deposition by PECVD (para. 0035).  Hack also discloses that the organic coatings may be deposited by plasma CVD (para. 0094), which is a disclosure of plasma polymer, in order to obtain the benefit of lower deposition temperatures (para. 0094).

Re claim 13:  The combination of Kim and Lee ‘655 and Ozawa and Law  and Ishida and Hack disclcoses ALD as stated above in the rejection of claim 12.


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”)  in view of Ozawa et al (US 2004/0253828 A1)(“Ozawa”) and of Law et al (US 2018/0130975 A1)(“Law”) and of Ishida et al (US 2018/0183006 A1)(“Ishida”) as applied to claim 9 above, and further in view of Hack et al (US 2019/0305224 A1)(“Hack”).
Kim in view of Lee ‘655 and Ozawa and Law and Ishida discloses the limitations of claim 9 as stated above.  Kim in view of Lee “655 and Law and Ishida is silent with respect to the recited number of alternating layers.
Hack, in the same field of endeavor of encapsulation for OLEDs, including by PECVD  (para. 0086), discloses composite film deposition by PECVD (para. 0035).  Hack also discloses that the organic coatings may be deposited by ALD  (para. 0087), in order to obtain the benefit of lower deposition temperatures (para. 0094).
Re claim 15:  The combination of Kim and Lee ‘655 and Ozawa  discloses the encapsulation layer including inorganic layer at least thirty time the thickness of each of each inorganic layer, as Hack discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), which is a disclosure that the individual layers, which are 
Re claim 16:    The combination of Kim and Lee ‘655 and Hack discloses the encapsulation layer including organic layer at least thirty time the thickness of each of each organic layer, as Hack discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), which is a disclosure that the individual layers, which are monolayers, can result in a layer at least thirty times as thick as the individual layer, as it is within the ordinary skill in the art to form a layer by repeating the individual layer deposition by ALD thirty times.



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Ishida et al (US 2018/0183006 A1)(“Ishida”)   as applied to claim 9 above, and further in view of Savas et al (US 2013/0334511 A1)(“Savas”).
Kim in view of Lee ‘655 and of Ishida  discloses the limitations of claim 9 as stated above.  Kim in view of Lee ‘655 and of Ishida is silent with respect to the recited thickness range of the inorganic and organic layers.  
Savas, in the same field of endeavor of barrier coatings for OLED (Abstract), discloses HMDSO barriers (0124) and a thickness range of coating of OLED , discloses barrier layer which may be organic formed with HMDSO precursor (para. 0146).  Savas also discloses that for organic or polymeric barrier layers the thickness may be 2 to 20 nm (para. 0136) , which is considered a disclosure of twenty times of the at least one organic layer.
.


Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”).
Kim discloses a display (Abstract ), including 
A substrate 100 (para. 0045 and Fig. 3)
A display portion including pixels on the substrate, as Kim discloses an emitting element array 150 (para. 0045) , and Kim also discloses in the background section that display portions include pixels (para. 0012)
An encapsulation portion covers 200  the display portion (para. 0047) and includes a plurality of inorganic layers and an organic layer (para. 0054 and Fig. 4), including first inorganic film 201, first organic film 202, and second inorganic film 203, and second organic film 204 (para. 0054) 
An end of the encapsulation includes a multi layered portion that extends toward the central portion of the substrate, the layers are alternately stacked, as shown in a combination of Fig. 4 and Fig. 5, which Fig. 5 shows as edge region, which when combined with Fig. 4 shown the encapsulation layers extend into the edge region.

Kim is silent with respect to a plasma polymer.  Kim does not explicitly state a tip portion.
Hack, in the same field of endeavor of encapsulation for OLEDs, including by PECVD  (para. 0086), discloses composite film deposition by PECVD (para. 0035).  Hack also discloses that the organic coatings may be deposited by plasma CVD (para. 0094), which is a disclosure of plasma polymer, in order to obtain the benefit of lower deposition temperatures (para. 0094).
Lee ‘655, in the same field of endeavor of encapsulation of organic light emitting display (Abstract), discloses alternately stacked inorganic and organic insulation layers (par. 0056 and 0069 and Fig. 1C), in which the number of layers may be changed (para. 0070-0071 and Fig. 1C), and in which the thickness of each element is not necessarily limited to that shown in the drawings (para. 0034), and the layers are made thin in order to obtain benefit to performance, such as viewing angle  (para. 0071). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plasma polymer deposition disclosed by Hack with the apparatus disclosed by Kim in order to obtain the benefit of lower deposition temperatures disclosed by Hack.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee ‘655 with the device disclosed by Kim in order to obtain benefit to performance as disclosed by Lee ‘655.
Re claim 20:  Kim discloses a display portion including pixels on the substrate, as Kim discloses an emitting element array 150 (para. 0045) , and Kim also discloses in the background section that display portions include pixels (para. 0012)
 


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”) as applied to claim 18 above, and further in view of Savas et al (US 2013/0334511 A1)(“Savas”).
Kim in view of Hack discloses the limitations of claim 18 as stated above.  Kim in view of Hack is silent with respect to the recited relative thickness of the recited layers.
Savas, in the same field of endeavor of barrier coatings for OLED (Abstract), discloses HMDSO barriers (0124) and a thickness range of coating of OLED , discloses barrier layer which may be organic formed with HMDSO precursor (para. 0146).  Savas also discloses that for organic or polymeric barrier layers the thickness may be 2 to 20 nm (para. 0136) , which is considered a disclosure of twenty times of the at least one organic layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Savas with the device disclosed by Kim in view of Lee ‘655 and Hack,  as in combination with  Hack which  discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), in the case in which each layer is a monolayer, the organic layer disclosed by Savas is at least twenty times thicker than the each of the inorganic and each of the organic layers.

.
21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”) and of George et al (US 2010/0178481 A1)(“George”) as applied to claim 1 above and further in view of Kim (US 2020/0144535 A1)(“Kim ‘535”).
Kim in view of Lee and of Hack and of George discloses the limitations of claim 1 as stated above.  Kim in view of Lee and of Hack and of George is silent with respect to an inorganic laye on the substrate and a planarization layer between the insulating layer and the encapsulation and the inorganic insulation and encapsulation extend from an end of the planarization layer directly contact each other .
            Kim ‘535, in the same field of endeavor of an electroluminescent display substrate (Abstract), discloses 
A display (Abstract)
The display portion includes a substrate SUB (Fig. 3) (para. 0043)
An inorganic insulating layer on the substrate, for example a buffer film of SiOx (para. 0076)
And a planarization insulating layer between the inorganic insulating layer PLN (para. 0106 and Fig. 3) and the encapsulation portion which includes PAS1, an inorganic layer, PCL, an I organic layer and a second inorganic layer PAS2  and the inorganic insulating layer and the encapsulation portion extend from an end of the planarization insulating layer and directly contact each other, as shown in Fig. 3, the ILD and the side of the layer PAS1 directly contact each other and continue in the trench shown in Fig. 3 where the layer PAS1 and ILD contact each other on a side of the layer PAS2 in the trench.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Kim ‘535 with the device disclosed by Kim in view of Lee and of Hack and of George in order to obtain the benefit of protecting the side of the light emitting layer that is exposed on the sidewall of a through hole in a display with a camera hole (Kim ‘535, para. 0019).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895